UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
ROBERT HOGAN, also known as Christopher
Payton May-Shaw,
                       Plaintiffs,
                                             MEMORANDUM AND ORDER
                                             17-CV-5591 (KAM)(LB)
           -against-


CITY OF NEW YORK, POLICE OFFICERS
CANDICE SMITH, Shield # 725, DANIEL
O’HARE, Shield # 17735, EARL ROCHESTER,
Shield # 31302, SERGEANTS BRUNO PIERRE,
KEVIN FRANCIS, Shield # 1490, and JAMES
BERK, Shield # 1311,
                       Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
          Plaintiff Robert Hogan, also known as Christopher

Payton May-Shaw (“plaintiff” or “May-Shaw”), commenced this

action against the City of New York, Candice Smith, Daniel

O’Hare, Earl Rochester, Bruno Pierre, Kevin Francis, and James

Berk on September 21, 2017.    (ECF No. 1, Complaint (“Compl.”.)

Plaintiff alleges, inter alia, that he was falsely arrested and

imprisoned on June 15, 2016.    (ECF No. 53, Amended Complaint

(“Am. Cpl.”).)

          Presently before the court are the defendants’

objection to Magistrate Judge Bloom’s order denying defendants’

request to unseal documents related to plaintiff’s August 10,


                                     1
2016 arrest and the defendants’ request for a stay of discovery

deadlines pending resolution of the objection.           (ECF No. 67,

Objection to April 26, 2019 Order and Request for Stay of

Discovery Deadlines (“Objection & Stay Req.”).)            For the reasons

set forth below, defendants’ objection is overruled.

                                 BACKGROUND
            Plaintiff was a passenger in a vehicle that was

stopped on June 15, 2016 by defendants Smith and Pierre, members

of the New York City Police Department. 1         (ECF No. 53, Am. Cpl. ¶

7.)   Four John Doe officers subsequently arrived to assist Smith

and Pierre.    (Id. ¶¶ 12-13.)      The police officers arrested the

driver of the car, who had been unable to provide proof of

registration and insurance.       (Id. ¶¶ 9, 13.)       Plaintiff told

the police that the occupants of the car did not have

registration and insurance documents because they were

delivering the car to a buyer in New York on behalf of the car’s

owner. (Id. ¶ 10.)      The car had a temporary license plate on it.

(Id. ¶ 9, 12.)     The police allowed the other passenger in the

car to leave and arrested plaintiff.          (Id. ¶¶ 15-16.)

            When plaintiff arrived at the 67th Precinct, he was

searched and had the following removed from him: Cartier

sunglasses; three iPhones; $6,737 cash; 4 ID cards; a birth



1 The factual allegations considered throughout this Memorandum and Order are
taken from the plaintiff’s complaint and the defendants’ moving papers.

                                      2
certificate; and a social security card.         (Id. ¶ 19.)   Plaintiff

claims the sunglasses, iPhones, and cash were not ever vouchered

or returned to him.     (Id. ¶ 20.)       After waiting several hours in

a holding cell, plaintiff was brought to an interrogation room

and read his Miranda rights.     (Id. ¶¶ 22-23.)      He was told that

there had been an inventory search of the vehicle and that the

following items were found: a loaded firearm; $93,000 cash; two

receipt books; marijuana; plaintiff’s personal paperwork; and

clothing.    (Id.)   One of the detectives in the interrogation

room referred to plaintiff as “Christopher Payton” and told him

there was an outstanding warrant for his arrest in Michigan.

(Id. ¶ 25.)    Plaintiff was subsequently taken to central booking

and scheduled for court that night.         (Id. ¶ 27.)

            Plaintiff met with a Legal Aid attorney that night,

who informed him that he was being charged with possession of a

fraudulent instrument (the license plate); possession of a

fraudulent instrument (the ID cards); criminal possession of a

weapon; and possession of marijuana.         (Id. ¶ 28.)   Plaintiff was

arraigned on or about June 16, 2016 and held on a $75,000 bond.

(Id. ¶ 29.)    Plaintiff was transported to Rikers Island, where

he alleges he slept on a concrete floor for three days in a

holding cell that had food and feces all over the floors and

walls.   (Id. ¶ 31.)    On the third day, plaintiff was transferred

to a housing unit.     (Id. ¶ 140.)       He was brought to the Brooklyn

                                      3
Supreme Court around June 21, 2016 for grand jury proceedings,

and he was indicted on July 12, 2016.         (Id. ¶ 32.)

            Plaintiff was incarcerated for approximately 34 days

before he was released on bond.        (Id. ¶ 34.)     On August 10,

2016, plaintiff was remanded and held again at Rikers Island.

(Id. ¶ 35.)    Plaintiff had a “combined Mapp/Huntley/Dunaway

hearing” on November 16, 2016, and he claims that defendant

Officer Smith lied at that hearing, testifying inconsistently

with the charging documents and misrepresenting plaintiff’s

statement during the June 15, 2016 vehicle stop.            (Id. ¶¶ 37-

38.)   After receiving briefing, the court ruled in plaintiff’s

favor to suppress evidence in his case.          (Id. ¶ 42.)    On July

19, 2017, the Assistant District Attorney moved to dismiss the

indictment.    (Id. ¶ 43.)

            On August 16, 2017, plaintiff was extradited to

Michigan.    (Id. ¶ 116.)     On August 23, 2017, U.S. Marshal Senior

Inspector/Asset Forfeiture Financial Investigator Jesse Lake of

the Western District of Michigan informed the City of New York

that the Marshal’s Service and Grand Rapids Police Department

were in the process of obtaining a warrant to seize the the

$ 93,654.12 2 discovered during the vehicle search.           (Id. ¶ 117.)



2 Plaintiff refers to both a seized amount of $90,000 and $93,654.12 in his

complaint. The court does not determine which of these amounts is correct,
but it is clear from the pleading that plaintiff is referring to the same
seizure that occurred as a result of the June 15, 2016 inventory search.

                                      4
New York held the funds until they transferred them to the

Marshal’s Service.      (Id. ¶¶ 118-20.)

            Plaintiff filed his lawsuit on September 21, 2017,

alleging, inter alia, that he was falsely arrested and

imprisoned following the stop of a car in which he was a

passenger on June 15, 2016.      (ECF No. 67, Objection and Stay

Req. at 1.)    He further alleges that he was searched without

probable cause at the 67th Precinct, and that personal items,

including cash, were taken from him and never vouchered or

returned.    (Id.)    He alleges that an illegal inventory search

was conducted on the vehicle, which led to the discovery of

items that were later used as a basis to maliciously prosecute

him for criminal charges that were brought against him and later

dismissed.    (Id.)

            Plaintiff alleges that he was held in the custody of

the New York City Department of Correction (“DOC”) on Rikers

Island in unconstitutional conditions before he was released on

bail, and that he suffered “great indignity, humiliation, mental

anguish, pain, and great distress, mentally and physically” as a

result of his custody.      (Id.)

            Defendants first learned of plaintiff’s August 10,

2016 arrest from plaintiff’s complaint.      (Id.)   Defendants

believe that plaintiff remained in custody for an additional

eleven months beyond the time he served for the June 2016 arrest

                                    5
as a result of the August 2016 arrest.     (Id.)   Plaintiff alleges

that he was incarcerated for ten months, although it is not

clear whether he means overall or in addition to his initial

custody from the June 15, 2016 arrest.     (See ECF No. 53, Am.

Compl. ¶¶ 49, 66.)

           Plaintiff seeks, among other things, punitive and

compensatory damages against the individual defendants for false

arrest and imprisonment based on their role in his arrest on

June 15, 2016, and against defendant Smith for her court

testimony and his confinement at Rikers.      (Id. ¶¶ 49-54.)

Plaintiff also claims that the City of New York is liable under

respondeat superior for the causes of action included in his

complaint.   (Id. ¶ 84.)    He alleges that the defendants’ conduct

violated his rights under the Fourth, Fifth, Sixth, and

Fourteenth Amendments.     (Id. ¶¶ 88, 90.)   Plaintiff alleges that

as a result of defendants’ actions, he was subjected to great

indignities, humiliation, and pain and distress of the body and

mind.   (Id. ¶ 91.)    He also alleges that he was in a newspaper

related to his criminal charge, which caused further

humiliation.   (Id.)

           Plaintiff seeks compensation for his bail fee of

$5,000, as well as to be reimbursed for the property seized at

the precinct after his June 15, 2016 arrest (the sunglasses,

iPhones, and $6,737 cash).     (Id. ¶¶ 62, 94, 97, 133.)   Defendant

                                   6
seeks a return of the approximately $93,000 that was found

during the inventory search of the vehicle.    (Id. ¶¶ 62, 94, 97,

133.)

          On November 13, 2018, as part of defendants’ first

request for production of documents, defendants requested that

plaintiff execute and notarize releases that would allow the

defendants to access information relevant to this litigation,

including a release for access to records sealed pursuant to New

York Civil Procedure Law §§ 160.50 and 160.55. (ECF No. 67,

Objection and Stay Req. at 2.)   That release would have allowed

the defendants to access records related to the plaintiff’s

complete arrest history in New York.   (Id.)   On March 19, 2019,

plaintiff sent defendants a signed blanket unsealing release and

a letter explaining that there is not a notary available at the

Federal Correctional Institution-Milan (“FCI-Milan”), where

plaintiff is currently incarcerated.   (Id.)   Because the forms

could not be notarized, plaintiff had an FCI-Milan staff member

sign and stamp each release, but the forms were returned as

invalid when defendants attempted to process them.    (Id.)

          On April 4, 2019, the parties spoke about discovery

over the phone and plaintiff informed defendants that FCI-Milan

still did not have a notary.   (Id. at 2.)   Defendants explained

that they would ask Judge Bloom to endorse an unsealing order to

unseal documents related to the August 10, 2016 arrest, as a way

                                 7
of overcoming the notarization issue.   (Id.)    Plaintiff told the

defendants for the first time that he did not consent to the

unsealing of those documents because he thought they were “not

relevant.”   (Id.)

           On April 12, 2019, defendants requested Judge Bloom’s

endorsement of an unsealing order to allow defendants to access

plaintiff’s August 10, 2016 arrest records and noted that

plaintiff did not consent to the unsealing of those documents

because he believed they were not relevant.     (ECF No. 61, Def.

Apr. 12, 2019 Letter.)   On April 15, 2019, Judge Bloom issued an

order scheduling a conference regarding defendants’ request.

(ECF No. 62, Apr. 15, 2019 Order.)

           During the conference, Judge Bloom asked the

defendants why the August 15, 2016 arrest was relevant to this

lawsuit.   (ECF No. 70-1, Apr. 26. 2019 Conference Transcript

(“Tr.”) at 9.)   Defendants responded that the later arrest

“[went] to [plaintiff’s] damages in terms of time[,] . . .

custody[,] and . . . his . . . previous arrest and credibility.”

(Id.)   Judge Bloom explained that she would not “sign the

unsealing order because [she did not] believe that [the

defendants were] entitled to get a different arrest unsealed

that [was] not the subject of this lawsuit [and] that happened

subsequent . . . because [defendants were] going to try to argue

[plaintiff’s] damages are limited.”   (Id. at 10.)    Judge Bloom

                                 8
informed the defendants that they could make whatever arguments

they wanted and that they “could ask [plaintiff] questions at

his deposition.”     (Id.)

            In an order dated April 26, 2019, Judge Bloom

“decline[d] to sign the orders proposed by defendants’ counsel.”

(ECF No. 64, Apr. 26, 2019 Order.)         Judge Bloom also directed

defense counsel to “file a proposed order moving up the date of

plaintiff’s deposition as discussed during the conference.”

(Id.)    On May 10, 2019, defendants filed their objection to

Judge Bloom’s order and requested that the court grant their

request to unseal records related to plaintiff’s August 10, 2016

arrest.    (ECF No. 67, Objection & Stay Req.)         Defendants also

requested that the court stay discovery deadlines pending

resolution of the unsealing request.         (Id.)    On May 14, 2019, at

the court’s request, defendants filed a transcript 3 of the April

26, 2019 conference and directed the court to the reasoning to

which they objected.      (ECF No. 70, Def. May 14, 2019 Ltr.)          On

May 17, 2019, Judge Bloom entered an order staying plaintiff’s

deposition, fact discovery, and pre-motion conference request

deadlines in light of the defendant’s objection before this

court.    (ECF No. 75, May 17, 2019 Order.)        On May 19, 2019,


3 Although the transcript uploaded to ECF was unredacted, the court was

subsequently provided and only considered a redacted transcript which
excluded specific information regarding the parties settlement negotiations.
The redacted portion runs from line 18 through line 23 on page 9 of the
transcript.

                                      9
plaintiff filed his opposition to defendants’ objection.     (ECF

No. 77, Plaintiff’s Opposition to Defendants’ Objection (“Pl.

Opp.”).)

                           LEGAL STANDARD
I.   Review of Non-Dispositive Order Issued by a Magistrate
     Judge
            “[A] magistrate judge's ruling on non-dispositive

pretrial matters should not be disturbed by the district judge

absent a determination that such findings were ‘clearly

erroneous or contrary to law.’”    Koumoulis v. Indep. Fin. Mktg.

Grp., Inc., 29 F. Supp. 3d 142, 145 (E.D.N.Y. 2014) (citing 28

U.S.C. § 636(b)(1)(A)); see also Thomas E. Hoar, Inc. v. Sara

Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990) (“A magistrate

[judge] . . . may issue orders regarding nondispositive pretrial

matters[, which are reviewed] “under the ‘clearly erroneous or

contrary to law standard.’”).    “A finding is ‘clearly erroneous'

when although there is evidence to support it, the reviewing

court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.”   Travel Sentry,

Inc. v. Tropp, 669 F. Supp. 2d 279, 283 (E.D.N.Y. 2009)

(citation omitted).   “An order is contrary to law when it fails

to apply or misapplies relevant statutes, case law or rules of

procedure.”   (Id.) (citation and internal quotation marks

omitted).   “Pursuant to this highly deferential standard of

review, magistrate judges are thus afforded broad discretion in

                                  10
resolving discovery disputes, and reversal is appropriate only

if that discretion is abused.”     Koumoulis, 29 F. Supp. 3d at

145.

                               DISCUSSION
            For the reasons herein, the court finds that Judge

Bloom’s order was neither clearly erroneous nor contrary to law.

For the reasons below, the court affirms Judge Bloom’s ruling

dated April 26, 2019 and denies defendant’s request for an order

unsealing the plaintiff’s August 10, 2016 arrest records.     The

court addresses defendants’ objection below.

I.     Defendants’ Objection
            Defendants claim that Judge Bloom’s order is contrary

to law.    (ECF No. 67, Objection & Stay Req. at 3.)   Defendants

argue that their request for information related to plaintiff’s

August 10, 2016 arrest is “plainly within the bounds of

permissible discovery under the Federal Rules of Civil

Procedure, as plaintiff’s criminal history is likely to be

admissible at trial to mitigate or controvert damages.”     (Id.)

They argue that the records are “of particular importance”

because the revocation of plaintiff’s bail from his June 15,

2016 arrest, as a result of the August 10, 2016 arrest is

“directly relevant to plaintiff’s alleged deprivation of

liberty—an element of a federal malicious prosecution—and any

damages flowing therefrom.”     (Id.)   Defendants also argue that


                                   11
the “August 10, 2016 arrest and subsequent reincarceration are

directly relevant to the cause and extent of the[] alleged

[emotional] damages” that resulted from the June 15, 2016 arrest

and prosecution.     (Id.)

          Defendants assert that questioning the plaintiff about

the August 10, 2016 arrest during his deposition, as Judge Bloom

suggested at the conference, and which they plan to do, is not a

substitute for obtaining the plaintiff’s arrest records.        (Id.

at 4.)   They claim they are entitled to receive and review such

documents prior to a deposition.        (Id.)   Defendants argue that

without the documents, they would be unable to refresh

plaintiff’s recollection if he cannot recall the specifics of

his August 2016 arrest and prosecution and, moreover, that they

would have to accept plaintiff’s testimony absent contradicting

documents.   (Id.)    They claim they would be severely prejudiced

if they were limited to plaintiff’s memory alone and were unable

challenge his memory or question him further.        (Id.)

          Defendants cite several cases in the Eastern and

Southern Districts of New York for the proposition that Judge

Bloom’s order denying the unsealing of plaintiff’s August 10,

2016 records is contrary to case law holding that discovery of

arrest records for individuals seeking damages for false arrest

is proper.   (Id. at 3.)     The cases cited by defendants, however,

concern discovery of information related to prior arrests, on

                                   12
the basis that prior criminal history is relevant to a

plaintiff’s credibility and damages.   (See id.)

           Defendants’ unsealing request concerns records for an

arrest that occurred subsequent to the arrest on which

plaintiff’s complaint is based, rather than prior arrest

history.   It is true that some “courts in [the Eastern]

[D]istrict have previously granted civil rights plaintiffs

discovery into similar acts of alleged misconduct, even if those

acts post-dated the events at issue in the case.”   Chillemi v.

Town of Southampton, No. 12-CV-3370 (ADS), 2015 WL 5838724, at

*9 (E.D.N.Y. Oct. 7, 2015).   But the analysis does not end

there.   Id.

           “Relevancy cannot be reduced to mere chronology;

whether the similar act evidence occurred prior or subsequent to

the crime in question is not necessarily determinative to its

admissibility.”   United States v. Ramirez, 894 F.2d 565, 569 (2d

Cir. 1990).    “The locus of the line between discovery reasonably

calculated to lead to admissible evidence and the proverbial

fishing expedition is determined in large measure by the

allegations of the pleading.”   287 Franklin Ave. Residents'

Ass'n v. Meisels, No. 11-CV-976 (KAM), 2012 WL 1899222, at *5

(E.D.N.Y. May 24, 2012).

           Judge Bloom determined that this case arises from

plaintiff’s June 15, 2016 arrest, and that the August 10, 2016

                                 13
arrest is not the subject of the instant action.     This

determination is supported by the allegations in plaintiff’s

complaint.

            Plaintiff states that he was arraigned for the June

15, 2016 arrest on or about June 16, 2016 and held on a $75,000

bond. (ECF No. 53, Am. Cpl. ¶ 29.)     He subsequently posted bail

and was released for approximately 34 days before he was

remanded.    (Id. ¶¶ 34-35.)   The amended complaint mentions

August 10, 2016 once, noting that it was the date plaintiff was

“remanded back into custody and held again at Rikers Island to

answer the criminal charges.”     (Id. ¶ 35.)   Plaintiff now seeks

the return of his $5,000 bail payment.     (Id. ¶¶ 62, 94.)   The

complaint does not make any allegations regarding any of the

defendants in relation to the August 2016 arrest, and it does

not suggest that the August 2016 arrest would provide evidence

of similar misconduct by the defendants.

            Furthermore, plaintiff was only in a position to

forfeit a bail payment on August 10, 2016 because he had been

arrested previously on June 15, 2016.     The damages at issue in

this case flow from the earlier arrest, and it is the legality

of the June 15, 2016 arrest that is at issue here.     Whether or

not the August 10, 2016 arrest was lawful, plaintiff’s situation

of having forfeited his bail payment and being ineligible for

bail for the August arrest was premised on plaintiff having been

                                  14
arrested previously in June 2016.         Knowledge of the

circumstances of the August 2016 arrest is unnecessary for

defendants’ preparation of their defense case because liability

and damages will hinge on whether the earlier arrest was lawful.

            During the conference, plaintiff also expressed his

understanding that the August 10, 2016 arrest was an event

distinct from the arrest at issue in this case.           (See ECF No.

70-1, Apr. 26, 2019 Conference Tr. at 8 (“I would also object to

[unsealing the August 2016 case file] because that case was

dismissed in my favor. . . . I should be filing another lawsuit

against the City of New York because that case was also

dismissed.    And, of course, the $11,000 was seized in that

case[.]”).)    Plaintiff alleged in his amended complaint that

“$11,491 4 [was seized] in another case that was dismissed in

[his] favor” (Am. Cpl. ¶ 117), but does not seek the return of

that amount in this case.

            Although plaintiff does not seek a return of the

$11,491 in this action, he does seek repayment for two monetary

seizures in the amounts of $6,737 and $93,654.12. (Am. Cpl. ¶¶

62, 94, 133, at 28-29.)       Plaintiff alleges that $6,737 was taken

from him when he was searched at the police precinct after his

June 15, 2016 arrest.      (Id. ¶¶ 19-20, 96-97.)       Plaintiff also


4 The court notes the discrepancy between the amount referred to in the
Amended Complaint and during the conference, but assumes that the plaintiff
was referring to the same seizure.

                                     15
alleges that $93,654.12 was discovered and seized during the

inventory search that occurred in relation to the June 15, 2016

arrest.   (Id. ¶¶ 24, 96-97.)   Plaintiff claims that a U.S.

Marshal Senior Inspector & Asset Forfeiture Financial

Investigator informed the City of New York that he was in the

process of obtaining a warrant to seize the $93,654.12 (as well

as the $11,491).   (Id. ¶ 117.)   Plaintiff’s request for

repayment from the city of the $6,737 and $93,654.12 seizures,

but not the $11,491, suggests that the circumstances surrounding

the August 2016 arrest are not relevant for resolving this

action.

          Judge Bloom’s order does not misapply or fail to apply

relevant statutes, case law, or rules of procedure, and is,

therefore, not contrary to law.    An arrest subsequent to the

arrest at issue in this case, as described by plaintiff’s

allegations in his complaint and statements during the April 26,

2019 conference, does not affect plaintiff’s credibility

regarding the extent of his emotional damages, in contrast to a

prior arrest, which could provide insight regarding plaintiff’s

experience with the criminal justice system and whether the

damages he seeks are appropriate.




                                  16
                           CONCLUSION
           For the foregoing reasons, the court affirms Judge

Bloom’s ruling dated April 26, 2019.    The court also denies

defendants’ request to stay pending discovery deadlines as moot

in light of Judge Bloom’s May 17, 2019 order.

SO ORDERED.


Dated:    May 31, 2019
          Brooklyn, New York


                                    _________/s/_________________
                                    HON. KIYO A. MATSUMOTO
                                    United States District Judge
                                    Eastern District of New York




                               17
